Name: Council Regulation (EEC) No 3062/80 of 25 November 1980 on the conclusion of the Agreement on fisheries between the European Economic Community and the Government of Spain
 Type: Regulation
 Subject Matter: fisheries;  European construction;  Europe
 Date Published: nan

 28 . 11 . 80 Official Journal of the European Communities No L 322/3 COUNCIL REGULATION (EEC) No 3062/80 of 25 November 1980 on the conclusion of the Agreement on fisheries between the European Economic Community and the Government of Spain THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment ( l ), Whereas, by its resolution of 3 November 1976 on certain external aspects of the creation of a 200-mile fishing zone in the Community with effect from 1 January 1977, the Council agreed, on the one hand, that the fishing by fishing vessels of third countries of fishery resources in the said zone would be governed by agreements between the Community and the coun ­ tries concerned and, on the other hand, that fishing rights for Community fishermen in the waters of third countries must be obtained and preserved by appro ­ priate Community agreements ; Whereas the Agreement on fisheries between the Community and Spain should therefore be concluded , HAS ADOPTED THIS REGULATION : Article 1 The Agreement on fisheries between the Government of Spain and the European Economic Community is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regula ­ tion . Article 2 The President of the Council shall , on behalf of the Community, give the notification provided for in Article 12 of the Agreement (2 ). . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 November 1980 . For the Council The President Colette FLESCH ( : ) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council .(!) OJ No C 175 , 14 . 7 . 1980, p. 71 .